COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER WITHDRAWING MEDIATION ORDER



Court of Appeals Number:              01-19-00956-CV

Style:                                Donald Young and Doris Young v. Dwayne R. Day, P.C. and
Dwayne R. Day

Trial Court Case Number:               CV-0072910

Trial Court:                          County Court at Law No 3 of Galveston County

Type of Motion:                       Objection to Mediation

Party Filing Motion:                  Appellee

       Appellee has objected to mediation. The Court’s mediation order dated February
10, 2020 is withdrawn.


Judge's signature: /s/ Russell Lloyd
                    Acting individually

Date: March 5, 2020


*       Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
        motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:   Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
        should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
        for rehearing. TEX. R. APP. P. 10.4(a).